Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 9/29/2021.
Acknowledgment is made of applicant’s claim for priority of CN 202011359179.1 filed in China on 11/27/2020.
Claims 1-14 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 11, 13, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. WO 2020/082884.
Claim 1: Wang et al. disclose an array substrate, comprising: 
(Fig. 1) a substrate 1/10; 
a plurality of pixel units P1/P2 (sub-pixels) arranged in a plurality of rows and a plurality of columns on the substrate 1 (base substrate); and 
(Fig. 1) data lines DL1/DL2 between at least some columns of pixel units of the plurality of columns of pixel units, two columns of pixel units being disposed between two adjacent data lines DL1/DL2, 
(Fig. 1) each of the plurality of pixel units P1/P2 comprises a first electrode 2 (common/counter electrode) and a second electrode 4 (pixel electrode) sequentially disposed on the substrate 1 (common electrode 2, insulating layer 3, and pixel electrode 4 are sequentially arranged on the base substrate 1 in a direction away from the base substrate 1; common electrode 2 is a planar electrode), 
(Figs. 1, 2) the first electrode 2 comprises a planar electrode (common electrode 2 is a planar electrode) [0070] (line 416), and the second electrode 4 (pixel electrode) comprises a slit electrode having at least one slit 42 (comb-shaped electrode with a plurality of slits 42) [0070], 
(Fig. 2) the slit electrode 4 (41/42) (pixel electrode 4, with electrode portions 41 and plurality of slits 42) of each of the plurality of pixel units has a first side (left side) and a second side opposite to each other in a row direction, the first side (left side) is a side of the slit electrode 4 (41/42) proximal to a data line DL1 nearest to the slit electrode 4 (pixel electrode), and the second side is a side of the slit electrode 4 distal to the data line DL1 nearest to the slit electrode 4, and 
(Fig. 2) the slit electrode 4 (pixel electrode) of at least one of the plurality of pixel units comprises at least one opening (spacing between data line DL1 and slit electrode 4) on the first side (left side).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claims 11: Wang et al. disclose
Claim 11: (Fig. 2) the opening (spacing between data line DL1 and slit electrode 4) of the slit electrode 4 is not in communication with the slit 42 of the slit electrode. 
Claim 13: (Fig. 15A) a color filter substrate 152/1521 opposite to the array substrate 150, and a liquid crystal layer 154 between the array substrate and the color filter substrate (a counter substrate 152 disposed opposite to the array substrate 150. The display panel may further include a liquid crystal layer 154 between the array substrate 150 and the counter substrate 152).  
Claim 14: (Fig. 15A) A display device (display panel).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. WO 2020/082884 in view of Tien et al. US 2015/0091955.
Claims 2, 3:
Tien et al. teach
Claim 2: (Fig. 2) the opening (spacing between data line DL1 and left edge of first pixel electrode PE1) of the slit electrode PE1 (first pixel electrode PE1) [0042] corresponds to the slit ST1 (first slit) of the slit electrode PE1 [0045], and the opening is in communication with the corresponding ST1.
Claim 3: (Fig. 2) the slit electrode PE1 (first pixel electrode PE1) [0042] comprises a plurality of openings (spacing between data line DL1 and left edge of electrode PE1) and a plurality of slits ST1 (first slit), the plurality of openings have a one-to-one correspondence with the plurality of slits ST1, and each of the plurality of openings is in communication with the corresponding slit ST1, such that the slit electrode PE1 has a comb structure.   
It would have been obvious to one of ordinary skill in the art to modify Wang's invention with Tien's structure in order to provide wide viewing angle, as taught by Tien [0005].

Claims 4, 5: Wang et al. disclose
Claim 4: (Fig. 1) common signal lines CL (a plurality of common electrode lines CL are alternately arranged with the data lines DL in the row direction) [0067] between at least some columns of pixel units of the plurality of columns of pixel units P1/P2, two columns of pixel units P1/P2 being disposed between two adjacent common signal lines CL (common electrode line), wherein the common signal lines CL are alternately arranged with the data lines DL1/DL2, and one column of pixel units P1 is disposed between the common signal line CL and the data line DL1 adjacent to each other.
Claim 5: (Figs. 1, 2, 14) each of the data lines DL1 corresponds to two columns of pixel units near the data line DL1 and is coupled to the slit electrodes 4 (41/42) of the two columns of pixel units P1/P2 near the data line DL1, and (Fig. 14) the common signal lines CL (common electrode line) are coupled to the planar electrodes 2 (common electrode) of the plurality of pixel units (common electrode line CL is electrically connected to the common electrode 20 through the first conductive plug 141) [0101].  
Claim 6:
Tien et al. teach
Claim 6: (Fig. 2) each of the data lines DL1 is coupled to the slit electrodes PE1 of two columns of pixel units (PE1/PE2) closest to the data line DL1 among pixel units on a same side of the data line DL1 in the row direction.  

Claim 7: Wang et al. disclose 
(Figs. 1, 14) each row of pixel units (P1/P2) of at least some rows of pixel units of the plurality of rows of pixel units is coupled to a first gate line GL1, a second gate line GL2, and a plurality of groups of transistors T (thin film transistor), 
(Fig. 14) the first gate line GL1, the second gate line GL2, and the plurality of groups of transistors T are comprised in the array substrate 1/10, and 
(Fig. 5) the first gate line GL1 and the second gate line GL2 are respectively on two opposite sides of the row of pixel units P (P1/P2) in a column direction, 
the first gate line GL1 is between the row of pixel units P and one row (upper row of P) of pixel units that is adjacent to the row P of pixel units, 
the second gate line GL2 is between the row of pixel units P and the other row (lower row of P) of pixel units that is adjacent to the row P of pixel units, and 
the first gate line GL1 and the second gate line GL2 are not coupled to other rows of pixel units (upper/lower rows of P), and 
(Fig. 14) each group of transistors T of the plurality of groups of transistors comprises a first transistor and a second transistor, 
(Figs. 13, 14) a control electrode G (gate electrode) of the first transistor T is coupled to one of the first gate line and the second gate line, a control electrode G (gate electrode) of the second transistor T is coupled to the other one of the first gate line and the second gate line (inherent, array of pixels), 
(Figs. 13, 14) a first electrode S (source) of the first transistor and a first electrode of the second transistor are coupled to a same data line DL1, a second electrode D (drain) of the first transistor is coupled to the slit electrode 4 (41/42) of one of two pixel units, comprised in two columns of pixel units corresponding to the same data line, of the row of pixel units (As shown in FIG. 14, the thin film transistor and the pixel electrode / common electrode of the array substrate according to an embodiment of the present disclosure are schematically shown. The thin film transistor T may include a gate G, a source S, and a drain D), and a second electrode D (drain) of the second transistor is coupled to the slit electrode 4 (41/42) of the other one of the two pixel units, comprised in the two columns of pixel units corresponding to the same data line DL1, of the row of pixel units P.

Claims 8, 9: Wang et al. disclose 
Claim 8: (Fig. 1) the slit electrode 4 (41/42) of at least one of the plurality of pixel units comprises a first pixel region (upper pixel region) and a second pixel region (lower pixel region) adjacent to each other in the column direction (forming a horizontal “V” in the middle), the slit electrode 4 (41/42) comprises a plurality of slits 42 in the first pixel region (upper pixel region) that are parallel to each other and extend in a first direction (lower-left to upper-right), the slit electrode 4 (41/42) comprises a plurality of slits 42 in the second pixel region (lower pixel region) that are parallel to each other and extend in a second direction (upper-left to lower-right), and the first direction (lower-left to upper-right) is different from the second direction (upper-left to lower-right). 
Claim 9: (Fig. 1) the plurality of slits 42 in the first pixel region have a same width, and the plurality of slits 42 in the second pixel region have a same width.  

Claim 12: Wang et al. disclose
(Fig. 2) at least one of the plurality of openings (spacing between data line DL1 and slit electrode 4) is not in communication with the plurality of slits 42.  
Tien et al. teach
(Fig. 2) the slit electrode PE1 (first pixel electrode PE1) [0042] comprises a plurality of openings (spacing between data line DL1 and left edge of electrode PE1) and a plurality of slits ST1 (first slit), the plurality of openings have a one-to-one correspondence with the plurality of slits ST1, and each of the plurality of openings is in communication with the corresponding slit ST1, such that the slit electrode PE1 has a comb structure.   
It would have been obvious to one of ordinary skill in the art to modify Wang's invention with Tien's structure in order to provide wide viewing angle, as taught by Tien [0005].

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. WO 2020/082884, Tien et al. US 2015/0091955 as applied to claim 4 above, and further  in view of Kim US 2021/0098498.
Claim 10: Wang et al. disclose
(Fig. 1) each of the data lines DL1 corresponds to two columns of pixel units P1/P2 near the data line DL1 and is coupled to the planar electrodes 2 (common electrode) of the two columns pixel units P1/P2 near the data line DL1, and 
(Fig. 14) the common signal lines CL are coupled to the common electrode 20 of the plurality of pixel units (common electrode line CL is electrically connected to the common electrode 20 through the first conductive plug 141) [0101]
Except
common electrode includes a slit
However Kim teaches
(Fig. 1) the common electrode 270 includes a plurality of slits (common electrode 270 includes an opening “op” and a “slit” extending obliquely in the first direction X) [0064], 
It would have been obvious to one of ordinary skill in the art to modify Wang's invention with Kim's structure in order to provide improved connection characteristics between the elements, as taught by Kim [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871